--------------------------------------------------------------------------------

Exhibit 10.105


FOURTH AMENDED AND RESTATED SERVICE AGREEMENT


THIS FOURTH AMENDED AND RESTATED SERVICE AGREEMENT (the “Agreement”) is
effective as of the 1st day of March, 2011, and is entered into by and between
ADS Alliance Data Systems, Inc. (“Alliance Data”), a Delaware corporation with
its principal place of business at 7500 Dallas Parkway, Suite 700, Plano, TX
75024, and World Financial Network National Bank (“Bank”), a national banking
association, with its principal place of business at One Righter Parkway, Suite
100, Wilmington, DE 19803.  Alliance Data and Bank may be referred to herein
individually as a “Party” or collectively as the “Parties”.


RECITALS


WHEREAS, Bank and Alliance Data entered into that certain Third Amended and
Restated Service Agreement dated as of May 15, 2008 (as subsequently amended,
the “2008 Service Agreement”) so that Bank could outsource certain card
processing activities, database services and other administrative functions; and


WHEREAS, Bank and Alliance Data wish to amend and restate the 2008 Service
Agreement in its entirety.


NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and adequacy of which
is hereby acknowledged, Alliance Data and Bank agree as follows:


ARTICLE 1
SERVICING AND COMPENSATION


Section 1.1                      Services and Standards.  Subject to the terms
of this Agreement, Alliance Data, as an independent contractor, shall provide to
Bank the services as more fully described in Appendix A (collectively, the
“Services”).  Alliance Data agrees to perform the Services in accordance with
the service standards set forth in Appendix B, or any other service standards as
specifically directed by Bank and agreed to by Alliance Data for individual
client(s).  To the extent that any level of service required by Bank is not
enumerated in Appendix B, Alliance Data agrees to provide at least the same
level of service to Bank that Alliance Data provides to other clients.  In
addition, Alliance Data shall continue to provide the number, types and content
of reports regarding servicing that it currently provides Bank under the 2008
Service Agreement.


Section 1.2                      Compensation.  Bank shall pay Alliance Data for
Services performed in accordance with the pricing schedule set forth in
Appendix C.  Alliance Data reserves the right to pass through any and all
out-of-pocket third party expenses to Bank, without markup, including without
limitation, those described in Appendix D.   Bank shall be responsible for all
sales, use or excise taxes levied on accounts payable by Bank to Alliance Data
under this Agreement, excluding taxes based upon Alliance Data’s income,
employment of personnel or taxes from which Bank is exempt (provided Bank
provides Alliance Data written evidence of such exemption).  Undisputed payments
shall be made by Bank to Alliance Data within thirty (30) calendar days after
Bank’s receipt of Alliance Data’s invoice.


Section 1.3                       Bank Duties.  Insofar as the performance of
Services under this Agreement requires data, documents, information or materials
required to be furnished by Bank, Bank agrees to furnish the data, documents,
information or materials reasonably necessary and within such time as may
reasonably be necessary in order for Alliance Data to perform the Services in a

 
 

--------------------------------------------------------------------------------

 

prompt and workmanlike manner and within the service standards set forth herein.


ARTICLE 2
TERM AND TERMINATION


Section 2.1                      Term.  This Agreement shall become effective as
of the date first written above and shall continue in full force and effect for
a period of three (3) years from such date (“Initial Term”), unless terminated
in accordance with the terms of this Agreement.  This Agreement shall
automatically renew for consecutive one (1) year terms (each, a “Renewal Term”),
unless terminated by either Party as specified below.


Section 2.2                      Termination.  This Agreement  will terminate
(i) if either Party gives written notice of termination not less than one
hundred eighty (180) days prior to the expiration of the Initial or any Renewal
Term; (ii) if either Party  fails to perform any of its material obligations or
duties under this Agreement or commits a material breach of its representations
and warranties and such failure to perform or breach is not cured within thirty
(30) days after written notice is provided to the defaulting Party; or (iii) if
either Party becomes insolvent or generally unable to pay its debts as they
become due or shall become the subject of a bankruptcy, conservatorship,
receivership or similar proceeding, or shall make a general assignment for the
benefit of its creditors, the other Party may terminate this Agreement, subject
to applicable creditor rights laws.  Notwithstanding the above, the Parties
agree to cooperate for a period of up to one hundred eighty (180) days following
the termination of this Agreement to ensure orderly transition by Alliance Data
of its duties hereunder to either Bank or Bank’s designated substitute provider
of Services.


Section 2.3                      Other Provisions.  Article1, Article 4, Article
5 and their related obligations, including, as applicable, Bank’s obligation to
pay Alliance Data for Services performed and/or reimburse Alliance Data for
expenses incurred on behalf of Bank, shall survive the termination of this
Agreement.


ARTICLE 3
REPRESENTATIONS AND WARRANTIES


Section 3.1                      Performance.  Alliance Data represents and
warrants that it has all of the necessary facilities and qualified personnel to
provide the Services in accordance with the terms of this Agreement; that it
shall perform its obligations hereunder at all times and in all respects in
accordance with applicable federal, state, and local laws and regulations; and
that it will perform its obligations hereunder in a timely manner and with due
care.


Section 3.2                      Organizational Existence.  Each Party to this
Agreement represents and warrants to the other Party that it:  (i) is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its organization; (ii) is duly qualified and in good standing
under the laws of each jurisdiction where its ownership or lease of property or
the conduct of its business requires such qualifications; (iii) has the
requisite corporate power and authority and the legal right to own, pledge,
mortgage, and operate its properties, to lease the properties it operates under
lease, and to conduct its business as now conducted and hereafter contemplated
to be conducted; (iv) has all necessary licenses, permits, consents, or
approvals from or by, and has made all necessary notices to, all authorities
having jurisdiction, to the extent required for such current ownership and
operation or as proposed to be conducted; and (v) is in compliance with its
certificate of incorporation and by-laws.


Section 3.3                      Corporate Power.  Each Party to this Agreement
represents and warrants to the other Party that the execution, delivery, and
performance of this Agreement and all

 
2

--------------------------------------------------------------------------------

 

instruments and documents to be delivered hereunder:  (i) are within the Party’s
corporate power; (ii) have been duly authorized by all necessary or proper
corporate action; (iii) do not and will not contravene any provisions of the
Party’s certificate of incorporation, or by-laws; (iv) will not violate any law
or regulation or any order or decree of any court or governmental
instrumentality; (v) will not conflict with or result in the breach of, or
constitute a default under any indenture, mortgage, deed of trust, lease,
agreement, or other instrument to which it is a party or by which any of its
property is bound; and (vi) do not require any filing or registration with or
the consent or approval of any governmental body, agency, authority, or any
other person which has not been made or obtained previously.  This Agreement has
been duly executed and delivered, and constitutes a legal, valid, and binding
obligation, enforceable in accordance with its terms, subject to the extent that
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium and other laws affecting creditors’ rights generally from
time to time in effect and to the availability of equitable remedies.


Section 3.4                      Solvency.  Each Party to this Agreement
represents and warrants to the other Party that it is Solvent.  “Solvent,” as to
an entity for purposes of this Agreement, means (i) such entity is presently
able generally to pay its debts as they become due and (ii) such entity does not
have unreasonably small capital to carry on such entity’s business as
theretofore operated and all business in which such entity is about to or
intends to engage.


Section 3.5                      No Default.  Each Party to this Agreement
represents and warrants to the other Party that it is not in default with
respect to any material contract, agreement, lease, or other instrument to which
it is a party, nor has it received any notice of default under any such material
contract, agreement, lease or other instrument which as a consequence of any
such default, would materially and adversely affect the performance of its
obligations under this Agreement.


Section 3.6                      No Burdensome Restrictions.  Each Party to this
Agreement represents and warrants to the other Party that no contract, lease
agreement, or other instrument to which it is a party or by which it is bound,
and no provision of applicable law or governmental regulation, materially and
adversely affects the business, operation, prospects, property, or financial
condition of the Party such as to impair its ability to meet its obligations
under this Agreement.


Section 3.7                      Information Correct.  Each Party to this
Agreement represents and warrants to the other Party that all information
furnished for purposes of or in connection with this Agreement is, to the best
of such Parties’ knowledge, true and correct in all material respects and no
such information omits to state a material fact necessary to make the
information so furnished not misleading.  There is no fact known which has not
been disclosed and which materially and adversely affects the financial
condition, business, property, or prospects of the Party.


Section 3.8                      No Termination Event.  Each Party to this
Agreement represents and warrants to the other Party that no event which, with
notice or the passage of time or both, would permit termination of this
Agreement has occurred and is continuing or, to the best knowledge of the Party,
is threatened to occur.


ARTICLE 4
CONFIDENTIALITY


Section 4.1                      Duty of Confidentiality.  In connection with
the performance of this Agreement, each Party may receive information which the
other Party (the “Furnishing Party”) has identified to the Party receiving such
information (the “Receiving Party”) as being confidential or proprietary to the
Furnishing Party, or otherwise not generally available to the public
(collectively, the “Confidential Information”).  Confidential Information,
includes, but is not limited to, the confidential and proprietary information of
either Party or its affiliates, subsidiaries, or parent

 
3

--------------------------------------------------------------------------------

 

companies disclosed by either Party to the other Party, either directly or
indirectly, in writing, orally or by inspection of tangible objects (including,
without limitation, documents, prototypes, samples, plant and
equipment).  Confidential Information includes, by way of example, but without
limitation, the Business Information, Technical Information, and Personal
Information described below.


(a)         Examples of ”Business Information” are:  business models, know-how,
designs, reports, data, research, financial information, pricing information,
corporate client information, market definitions and information, and business
inventions and ideas.


(b)         Examples of “Technical Information” are: software, algorithms,
developments, inventions, processes, ideas, designs, drawings, engineering,
hardware configuration, and technical specifications, including, but not limited
to, computer terminal specifications, the source code developed from such
specifications, all derivative and reverse-engineered works of the
specifications, and the documentation and software related to the source code,
the specifications and the derivative works.


(c)         Examples of “Personal Information” are:  all non-public personal
information of or related to individual customers or consumers of either Party,
including but not limited to names, addresses, telephone numbers, account
numbers, customer lists, and account, financial or transaction information.


Each Party agrees (i) to keep the Confidential Information confidential and
(ii) not to use or disclose the Confidential Information for any purpose, other
than the purpose for which it was disclosed, without the prior written consent
of the Furnishing Party.


Section 4.2                      Information which is not Confidential
Information.  For purposes of this Agreement, “Confidential Information,” with
the exclusion of Personal Information, shall not include:  (i) information in
the public domain at the time that it was provided by the Furnishing Party or
subsequently came in to the public domain other than as a result of breach of
the confidentiality provisions contained herein; (ii) information obtained from
a third party (provided such party was not bound by confidentiality agreements
with the Furnishing Party); (iii) information is released by the Furnishing
Party to anyone without restriction; (iv) information that was known to the
Receiving Party prior to its disclosure without any obligation to keep it
confidential as evidenced by tangible records kept by the Receiving Party in the
ordinary course of business; or (v) information independently developed by the
Receiving Party.


Section 4.3                      Preservation of Confidential Information.
Procedures to Protect.  Security Controls. The Receiving Party shall disclose
Confidential Information only to those of its employees who have a need to know
in order to accomplish the purposes of this Agreement.  Each Party shall use its
best efforts to ensure that its employees take such action as shall be necessary
or advisable to preserve and protect the confidentiality of Confidential
Information. In addition, the Receiving Party shall establish commercially
reasonable controls to ensure the confidentiality of Confidential Information
and to ensure that Confidential Information is not disclosed contrary to the
provisions of this Agreement, GLBA, or any other applicable laws. Without
limiting the foregoing, each Party shall implement such physical and other
security measures as are necessary to (i) ensure the security and
confidentiality of Confidential Information, (ii) protect against threats or
hazards to the security and integrity of Confidential Information, and (iii)
protect against unauthorized access to or use of Confidential Information.  The
Receiving Party shall disclose Confidential Information only to those of its
officers, directors, employees or agents who have a need to know in order to
accomplish the purposes of this Agreement.  Each Party shall use its
commercially reasonable efforts to ensure that its employees take such action as
shall be necessary or advisable to preserve and protect the confidentiality of
Confidential Information.  The Parties shall, at a minimum, establish and
maintain such data

 
4

--------------------------------------------------------------------------------

 

security program as is necessary to meet the objectives of the Interagency
Guidelines Establishing Standards for Safeguarding customer Information, as set
forth in the Code of Federal Regulations at 12 C.F.R. Parts 30, 208, 211, 225,
263, 308, 364, 568, and 570.  Alliance Data shall immediately notify Bank in the
event it believes, or has reason to believe, that a security breach or any other
unauthorized intrusion has occurred.  Alliance Data shall estimate the
intrusion’s impact on the Bank and shall specify any corrective action taken by
Alliance Data.


Section 4.4                      Return of Confidential Information.  The
Receiving Party shall, at the Furnishing Party’s  option, either destroy or
return the Confidential Information to the Furnishing Party as soon as possible
after completion of the Services or other circumstances for which such
Confidential Information was disclosed.  Upon written request or upon
termination of this Agreement, the Receiving Party shall, at its option, either
destroy or return to the Furnishing Party such Confidential Information in its
possession or control. Further, upon the request of the Furnishing Party, the
Receiving Party shall promptly certify in writing to the destruction of such
Confidential Information.


Section 4.5                      Compelled Disclosure.  If the Receiving Party
is legally compelled (including, without limitation, by law, rule, regulation,
stock exchange or governmental regulating or administrative or similar agency,
as part of a judicial or administrative proceeding or otherwise, by deposition,
interrogatory, request for information or documents, subpoena, civil or criminal
investigative demand or otherwise) to disclose any Confidential Information, the
Receiving Party shall promptly notify, where allowed by law to do so, the
Furnishing Party to permit the Furnishing Party to seek a protective order or
take other appropriate action.  The Receiving Party shall also cooperate in the
Furnishing Party’s efforts to obtain a protective order or other reasonable
assurance that the Confidential Information shall be treated
confidentially.  If, in the absence of a protective order, the Receiving Party
or its representatives are, in the opinion of counsel, compelled as a matter of
law to disclose the Confidential Information, the Receiving Party may disclose
to the party compelling disclosure only the part of the Confidential Information
as is required by law to be disclosed (in which case, prior to disclosure, the
Receiving Party shall advise and consult with the Furnishing Party and its
counsel as to such disclosure and the nature and wording of such disclosure) and
shall use its reasonable best efforts to obtain confidential treatment
therefore, at the expense of the Furnishing Party.


Section 4.6                      Continuing Duty.  Each Party’s obligations to
confidentiality and non-disclosure shall survive the termination of this
Agreement.




ARTICLE 5
INDEMNIFICATION


Section 5.1                      Alliance Data shall indemnify and hold Bank,
its officers, directors, employees and agents harmless from and against any
“Losses,” defined in Section 5.5 below, arising out of or in connection with:


(a)         The intentional or negligent act or omission of Alliance Data or of
its officers, directors, employees, or agents (including Subcontractors, as
defined in Section 7.1) in the performance of the duties and obligations of
Alliance Data under this Agreement;


(b)         The failure by Alliance Data, after notice of breach and opportunity
to cure in accordance with 2.2 above, to comply with the terms of this
Agreement; or


(c)         The failure by Alliance Data to comply with its obligations under
any and all laws, rules or regulations applicable to Alliance Data; provided,
however, that no indemnification shall be

 
5

--------------------------------------------------------------------------------

 

available under this clause (c) as to any matter for which Bank is required to
indemnify Alliance Data under Section 5.3 (d); or


(d)         Any act or omission to act taken or not taken, as the case may be,
by Bank, its officers, directors, employees or agents, at the request of, and in
accordance with such instructions or procedures as may be required by Alliance
Data if such act or omission constitutes a failure to comply with any law, rule
or regulation applicable to Alliance Data;


provided, however, that except as specifically provided in clause (d) above,
Alliance Data shall not be required to indemnify or hold Bank, its officers,
directors, employees or agents harmless from and against any losses arising from
any act or omission of Bank, its officers, directors, employees or agents.


Section 5.2                      Except as hereinafter set forth, the liability
of Alliance Data to Bank shall be limited in the aggregate to two times the
amount payable by Bank to Alliance Data under the terms of this Agreement.   The
foregoing limitation on liability shall not apply to any intentional tort or any
negligent or intentional breach of this Agreement by Alliance Data, its
employees, officers, directors or subcontractors.


Section 5.3                      Bank shall indemnify and hold Alliance Data,
its officers, directors, employees and agents harmless from and against any
“Losses,” as defined in Section 5.5 below, arising out of or in connection with:


(a)         The intentional or negligent act or omission of Bank or of its
officers, directors, employees, or agents in the performance of the duties and
obligations of Bank under this Agreement;


(b)         The failure by Bank, after notice of breach and opportunity to cure
in accordance with Section 2.2 above, to comply with the terms of this
Agreement; or


(c)         The failure by Bank to comply with its obligations under any and all
laws, rules or regulations applicable to Bank; provided, however, that no
indemnification shall be available under this clause (c) as to matters for which
Alliance Data is required to indemnify Bank under Section 5.1(d);


(d)         Any act or omission to act by taken or not taken, as the case may
be, by Alliance Data, its officers, directors, employees or agents, at the
request of, and in accordance with such instructions or procedures as may be
required by Bank, if such act or omission constitutes a failure to comply with
any law, rule or regulation applicable to Bank;


provided, however, that except as specifically provided in clause (d) above,
Bank shall not be required to indemnify or hold Alliance Data, its officers,
directors, employees or agents harmless from and against any losses arising from
any act or omission of Alliance Data, its officers, directors, employees or
agents.


Section 5.4                      Notice of Claims.  Each Party shall promptly
notify the other Party of any claim, demand, suit, or threat of suit of which
that Party becomes aware (except with respect to a threat of suit either Party
might institute against the other) which may give rise to a right of
indemnification pursuant to this Agreement.  The indemnifying Party will be
entitled to participate in the settlement or defense thereof and, if the
indemnifying Party elects, to take over and control the settlement or defense
thereof with counsel satisfactory to the indemnified Party.  In any case,

 
6

--------------------------------------------------------------------------------

 

the indemnifying Party and the indemnified Party shall cooperate (at no cost to
the indemnified Party) in the settlement or defense of any such claim, demand,
suit, or proceeding.


Section 5.5.                       Losses.    For purposes of this Article 5,
the term “Losses” shall mean any losses, damages, costs, and expenses,
liabilities, settlements, or similar items including, without limitation,
reasonable attorneys’ fees, investigation costs and court costs reasonably
incurred by Alliance Data or Bank, as the case may be.


ARTICLE 6
NOTICES


Section 6.1                      Notices.  All notices required under this
Agreement shall be in writing and be deemed to have been properly given when
delivered in person or sent by certified or registered USPS mail, return receipt
requested, postage prepaid, addressed:


If to Alliance Data:


ADS Alliance Data Systems, Inc.
7500 Dallas Parkway, Suite 700
Plano, TX 75024
Attn:  General Counsel


If to Bank:


World Financial Network National Bank
One Righter Parkway, Suite 100
Wilmington, DE 19803
Attn:  President


With a copy to:


World Financial Network National Bank
One Righter Parkway, Suite 100
Wilmington, DE 19803
Attn:  General Counsel


Each notice sent pursuant to the terms hereof shall also be sent by facsimile
transmission to the persons, and at the numbers, set forth herein (as the same
may be changed from time to time).  Either Party may change its address,
telephone or facsimile number for notices by notice in the manner set forth
above.


ARTICLE 7
SUBCONTRACTING


Section 7.1                      Subcontractors.  In performing its obligations
under this Agreement, Alliance Data may engage subcontractors and other third
parties (collectively, “Subcontractors”), provided Alliance Data has done so in
compliance with Bank’s vendor due diligence policy.  All Subcontractors shall,
as a condition to their engagement, agree to be bound by provisions
substantially similar to those included in this Agreement, specifically those
relating to Confidential Information and Bank’s and regulators’ right to
audit.  Alliance Data shall not, without first obtaining Bank’s written
permission, outsource any services involving the release of Personal Information
outside of the United States.

 
7

--------------------------------------------------------------------------------

 



ARTICLE 8
INSURANCE


Section 8.1.                     Insurance.  Alliance Data shall, during the
Initial Term and any Renewal Terms, maintain in force the following insurance
coverages. Alliance Data shall cause its insurers to issue certificates of
insurance evidencing that the coverage required under this Agreement is
maintained in force, and that Bank is a designated additional insured. Alliance
Data shall provide or have its insurer provide to Bank not less than thirty (30)
days written notice of any modification in insurance coverage that reduces
coverage to amounts below the limits set forth below or any cancellation or
non-renewal of the policies.


8.1.1           Worker’s Compensation Insurance, including occupational illness
or disease coverage, or other similar social insurance in accordance with the
laws of the nation, province, state, or territory exercising jurisdiction over
Alliance Data employees; and Employer’s Liability Insurance, with minimum limits
of $1,000,000 bodily injury per occurrence, $1,000,000 bodily injury by disease
for each employee, and $1,000,000 bodily injury by disease in the
aggregate.  The policy shall be endorsed to include “all states” coverage and a
waiver of subrogation in favor of Bank, where allowed by law;


8.1.2           General Liability Insurance, written on an “occurrence” basis
with a combined single limit of at least $1,000,000 per occurrence, and
$2,000,000 aggregate for bodily injury and property damage in a form providing
coverage not less than a standard commercial general liability policy including
hazards of operation coverage, products/completed operations coverage,
contractual coverage, and an umbrella liability policy with limits of at least
$15,000,000.  Each policy shall name Bank as an additional insured and shall
include a waiver of subrogation in favor of Bank.


8.1.3           Employee Dishonesty and Computer Fraud coverage for loss arising
out of or in connection with any fraudulent or dishonest acts committed by the
employees of Alliance Data, acting alone or in collusion with others, in a
minimum amount of $5,000,000.


8.1.4           Alliance Data shall ensure that its Subcontractors, if any,
maintain adequate insurance coverage as appropriate for the services rendered by
such Subcontractors.


ARTICLE 9
LIMITATION OF LIABILITY


Section 9.1                      Exclusion of Consequential and Other Damages;
Limitation.  EXCEPT AS SET FORTH IN SECTION 9.4, AND AS OTHERWISE MAY BE
SPECIFICALLY SET FORTH IN THIS AGREEMENT, IN NO EVENT WILL EITHER PARTY BE
LIABLE UNDER ANY THEORY OF LIABILITY FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER,
SUFFERED BY THE OTHER PARTY, ANY END USER, CUSTOMER, RESELLER OR ANY
DISTRIBUTOR, INCLUDING, WITHOUT LIMITATION, LOST PROFITS, BUSINESS
INTERRUPTIONS, OR OTHER ECONOMIC LOSS ARISING OUT OF THE PERFORMANCE OR
NON-PERFORMANCE HEREUNDER OR ANY SERVICES PROVIDED HEREUNDER, EVEN IF SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING THE
FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.


Section 9.2                      TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EXCEPT AS SET FORTH IN SECTION 9.4, NOTWITHSTANDING THE FORM (E.G., CONTRACT,
TORT (INCLUDING NEGLIGENCE), STATUTORY LIABILITY OR OTHERWISE) IN WHICH ANY
LEGAL OR EQUITABLE ACTION MAY BE BROUGHT AGAINST ALLIANCE DATA HEREUNDER,
ALLIANCE DATA SHALL NOT BE LIABLE HEREUNDER FOR DAMAGES

 
8

--------------------------------------------------------------------------------

 

WHICH EXCEED, IN THE AGGREGATE, AN AMOUNT EQUAL TO TWO TIMES THE FEES PAID BY
BANK TO ALLIANCE DATA UNDER THIS AGREEMENT IN THE TWELVE (12) MONTH PERIOD
IMMEDIATELY PRECEEDING THE DATE OF OCCURENCE OF THE CAUSE OF ACTION WHICH GAVE
RISE TO THE LIABILITY.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EXCEPT AS SET
FORTH IN SECTION 9.4, NOTWITHSTANDING THE FORM (E.G., CONTRACT, TORT (INCLUDING
NEGLIGENCE), STATUTORY LIABILITY OR OTHERWISE) IN WHICH ANY LEGAL OR EQUITABLE
ACTION MAY BE BROUGHT AGAINST BANK HEREUNDER, BANK SHALL NOT BE LIABLE HEREUNDER
FOR DAMAGES WHICH EXCEED, IN THE AGGREGATE, AN AMOUNT EQUAL TO THE FEES PAID BY
BANK TO ALLIANCE DATA UNDER THIS AGREEMENT IN THE TWELVE (12) MONTH PERIOD
IMMEDIATELY PRECEEDING THE DATE OF OCCURENCE OF THE CAUSE OF ACTION WHICH GAVE
RISE TO THE LIABILITY.


Section 9.3                      In the event that a Party believes that it has
a claim against the other Party for losses sustained as a result of such other
Party’s actions or inactions under the Agreement, the Party having such claim
shall promptly notify the other Party of such claim.  NO ACTION MAY BE BROUGHT
RELATING TO THIS AGREEMENT AT ANY TIME MORE THAN TWENTY FOUR (24) MONTHS AFTER
SUCH PARTY CLAIMING SUCH LOSS HAS BECOME AWARE OF OR SHOULD REASONABLY HAVE
BECOME AWARE OF THE MATERIAL FACTS GIVING RISE TO THE CAUSE OF ACTION OCCURRED.


Section 9.4                      Exceptions.  Notwithstanding the foregoing
limitations on liability, the limitations set forth in Section 9.1 and 9.2 shall
not apply (i) with respect to damages proximately caused by the gross negligence
and/or intentional tortuous conduct of either Party, (ii) to limit either
Party’s express obligations under this Agreement to defend or indemnify the
other under this Agreement for damages caused by either Party’s infringement (or
misappropriation) of the then presently issued patents of, or the copyrights or
trade secrets of, the other Party, or (iii) to a Party’s material breach of
Sections 3 and/or 4 of this Agreement.


Nothing in this Section 9 shall abridge the right of either Party to terminate
this Agreement as may be expressly allowed in this Agreement, nor be construed
to limit in any manner either Party’s right to seek injunctive relief.  Each
Party shall have a duty to mitigate damages for which the other Party is
responsible under this Agreement.


Section 9.5                      Acknowledgments.  EACH OF THE PARTIES
UNDERSTANDS THE LEGAL AND ECONOMIC RAMIFICATIONS OF THIS SECTION, AND
ACKNOWLEDGES THAT THE PROVISIONS OF THIS SECTION WERE NEGOTIATED BETWEEN PARTIES
AND THAT SUCH PROVISIONS WERE CONSIDERED BY EACH PARTY IN DETERMINING THE
SPECIFIC RISKS THAT IT ASSUMED IN AGREEING TO ITS OBLIGATIONS SET FORTH IN THIS
AGREEMENT, AND THE AMOUNTS OF THE PAYMENTS TO BE MADE UNDER THIS AGREEMENT.


ARTICLE 10
GENERAL PROVISIONS


Section 10.1                    Force Majeure.  Any Party to this Agreement
shall be released from liability hereunder for failure to perform any of its
obligations herein (other than the obligation of Bank to pay for Services and/or
reimburse Alliance Data for expenses incurred on behalf of Bank) where such
failure to perform occurs by reason of any act of God, fire, flood, storm,
earthquake, tidal wave, sabotage, war, military operation, terrorist acts,
national emergency, civil commotion, strike, order of any government agency or
other cause beyond either Party’s reasonable control.

 
9

--------------------------------------------------------------------------------

 



Section 10.2                    Status of Parties to Agreement.  Nothing in this
Agreement shall be construed as making either Party a joint venturer, partner,
representative, employee, or agent of the other.  Neither Alliance Data nor Bank
shall hold itself out as such.  Alliance Data is and shall be considered an
independent contractor.


Section 10.3                    Governing Law.  This Agreement shall be governed
by, and construed in accordance with, the laws of the State of Ohio, without
reference to its conflicts of laws provisions.


Section 10.4                    No Waiver.  No delay on the part of Alliance
Data or Bank in exercising any power or right hereunder shall operate as a
waiver of any such power or right.  No waiver shall be valid unless in writing
signed by the waiving Party and then only to the extent set forth therein.


Section 10.5                    Assignment and Modification.  This Agreement
shall not be assigned or amended except by a written instrument signed by both
Alliance Data and Bank.  Notwithstanding the prior sentence, either Party may
assign this Agreement to an affiliate, subsidiary or the purchaser of all or
substantially all of its assets.


Section 10.6                    Titles.  The titles and headings indicated
herein are inserted for convenience only and shall not be considered a part of
this Agreement or in any way limit the construction or interpretation of this
Agreement.


Section 10.7                    Entire Agreement.  This Agreement constitutes
the entire Agreement and supersedes all prior agreements and understandings,
whether oral or written, among the Parties hereto with respect to the subject
matter hereof.  Any prior agreements, representations, statements, negotiations,
or undertakings dealing with the subject matter of this Agreement are
superseded, including, but not limited to the 2008 Service Agreement (including
any survival clauses contained therein).  As a point of clarification, no
liabilities arising under the 2008 Service Agreement, or liabilities arising
from events that occurred during the term of the 2008 Service Agreement, are
waived by the execution of this Agreement and such liabilities are still
governed by and subject to the terms of the 2008 Service Agreement.


Section 10.8                    Severability.  If any provision of this
Agreement is held to be invalid, void or unenforceable, all other provisions
shall remain valid and be enforced and construed as if such invalid provision
were never a part of this Agreement.


Section 10.9                    Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of the Parties hereto, their successors and
permitted assigns.


Section 10.10                  Announcements.  The Parties agree that neither
Party shall make any publicity release, advertisement or public announcement
concerning this Agreement or the Services provided in connection with this
Agreement without the prior approval of the other Party, except as required by
law.


Section 10.11                  Audit.  Alliance Data (and its Subcontractors)
shall make available its records, policies, procedures, facilities and premises
that directly relate to the Services to Bank and Bank’s appropriate regulatory
and/or supervisory agencies for examination and to the internal and third party
auditors of Bank during normal business hours in a manner that will not disrupt
its day-to-day business operations.  All persons conducting such examinations
shall abide by Alliance Data’s reasonable security procedures and shall conduct
such examinations at their own or Bank’s own expense.  In addition, Alliance
Data shall provide to Bank on an annual basis copies of Alliance Data’s (or its
parent company’s) financial reports and such other internal and/or external
audit reports or reviews to assist Bank in reviewing the performance of the
Services, such as reviews of internal controls, security programs and business
continuity programs.

 
10

--------------------------------------------------------------------------------

 



Section 10.12                  Business Continuity/Disaster Recovery.  Alliance
Data represents and warrants that it currently has in place a business
continuity and a disaster recovery plan, and, upon Bank’s request, will provide
Bank an executive summary of the business continuity and disaster recovery plan,
which will highlight the parameters of such plan.
 
 
Section 10.13                  Taxes.  The Parties’ respective responsibilities
for taxes arising under or in connection with this Agreement shall be as
follows:


(a)          Alliance Data shall be responsible for, and shall pay, all sales,
use, excise, value-added taxes, or taxes of a similar nature (excluding taxes
based upon the Bank’s income or employment of personnel, which shall be borne by
the Bank), imposed by the United States, any state, provincial or local
government, or other taxing authority, on all goods and services provided under
this Agreement.  The Parties agree to cooperate with each other to minimize any
applicable sales, use or similar tax and, in connection therewith, the Parties
shall provide each other with any relevant tax information as reasonably
requested, including, without limitation, resale or exemption certificates,
multi-state exemption certificates, information concerning the use of assets,
materials, notice of assessments and withholding documentation.  Alliance Data
shall calculate and include the appropriate amount of taxes on each monthly
invoice to Bank.


(b)          Notwithstanding the foregoing, each Party is permitted to disclose
the tax treatment and tax structure of any transaction that may occur at any
time on or after the earliest to occur of the date of public announcement of
discussions relating to the transaction, the date of public announcement of the
transaction, and the date of execution of an agreement (with or without
conditions) to enter into the transaction.  This Agreement shall not be
construed to limit in any way the Parties’ ability to consult any tax advisor
regarding the tax treatment or tax structure of a transaction. These provisions
are meant to be interpreted so as to prevent any transaction from being treated
as offered under “conditions of confidentiality” within the meaning of the
Internal Revenue Code and the Treasury Regulations thereunder.


Section 10.14                  Receivership. Alliance Data agrees that if Bank
is placed into receivership with the Federal Deposit Insurance Corporation
(FDIC), Alliance Data shall continue to comply with the terms of this Agreement,
continue to provide the Services in accordance with this Agreement and, upon the
request of the FDIC, provide a reasonable time for transition to a successor
servicer.


ARTICLE 11
BANK DATA AND INTELLECTUAL PROPERTY


Section 11.1                    Data and Intellectual Property Ownership.  The
Parties acknowledge and agree that any and all data or information provided to
Alliance Data in order for Alliance Data to provide the Services under the terms
of this Agreement is owned by Bank (“Bank Data”).   Alliance Data represents,
warrants and agrees that, unless otherwise agreed upon in writing, Alliance Data
shall use Bank Data solely for the purposes of fulfilling its obligations under
the terms of this Agreement and no other purpose.  Furthermore, in the event
Bank provides any software, hardware or processes to Alliance Data, such
software, hardware or processes will remain the exclusive property of
Bank.  Nothing in this Agreement shall be deemed to convey a proprietary
interest to Alliance Data or any third party in any of the software, hardware,
processes, technology, or any of the derivative works thereof , or trade name or
trade mark rights which are owned or licensed by Bank or any of its non-Alliance
Data affiliates.

 
11

--------------------------------------------------------------------------------

 



Section 11.2                    Representation and Warranty by Alliance Data
Regarding Intellectual Property.  Alliance Data represents, to the best of
Alliance Data’s knowledge, that the provision of the Services does not violate
the intellectual property rights of any third party.
 
Section 11.3                    Intellectual Property
Indemnity.  Notwithstanding the provisions of Article 9 of this Agreement,
Alliance Data agrees to indemnify, defend, protect, save and hold harmless Bank,
Bank’s subsidiaries and affiliates, and their directors, officers, employees and
agents, against any and all losses, liabilities, judgments, awards and costs
(including legal fees, investigative costs and out-of-pocket expenses reasonably
incurred by Bank) arising out of or related to any claim in whole or in part
that Bank’s use of the Services or other goods and services provided to Bank
pursuant to this Agreement infringes, induces the infringement, or violates any
third parties’ intellectual property rights.  Alliance Data shall defend and
settle at its sole expense all suits or proceedings arising in whole or in part
out of the foregoing, provided that Bank gives Alliance Data reasonably prompt
notice of any such claim of which it learns.  This obligation of indemnification
shall survive even if Bank does not provide Alliance Data with reasonably prompt
notice of any such claim of which Bank learns so long as such failure does not
materially prejudice Alliance Data.  If, as a result of any such claim, Bank is
enjoined from use of the Services, or if Alliance Data believes that Bank is
likely to become the subject of a claim, Alliance Data, at its option and
expense shall (i) procure the right for Bank to continue to use the Services;
(ii) modify the Services so that they are not infringing, while remaining
functionally equivalent to the current Services; or (iii) terminate this
Agreement.




(Signature block on next page.)

 
12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their authorized officers effective as of the day and year first above written.




ADS Alliance Data Systems, Inc.




By:  /s/ Hugh M. Hayden
Name:  Hugh M. Hayden
Title:  SVP






World Financial Network National Bank




By:  /s/ John J. Coane
Name:  John J. Coane
Title:  VP and CFO



 
13

--------------------------------------------------------------------------------

 

APPENDIX A


SERVICES


Alliance Data will provide the following services in support of Bank’s programs,
subject to Bank’s policies and procedures:


Product Services


New Account Processing
 
–
Receipt and processing of applications received via mail/fax/electronic.

 
–
Credit scoring and adjudication in accordance with Bank credit criteria.

 
–
Application exceptions will be referred to appropriate Bank representative.

 
–
Approved accounts will be established on account processing platform.

 
–
Declined accounts will be sent adverse action letters.



Customer Service
 
–
Processing of all customer inquires (received via
telephone/mail/fax/electronic).

 
–
Includes toll free customer inquiry number.

 
–
Responds to billing inquiries, account disputes and adjustments, billing error
resolution, provision of duplicate copies of billing documentation (as
requested).

 
–
Serves as a liaison between customers and clients for communication of
product/service disputes.



Collections and Recoveries
 
–
Manages collection of overdue accounts from initial delinquency through
charge-off.

 
–
Manages special account processing including bankruptcy, deceased & fraud.

 
–
Collection exceptions, including but not limited to settlement offers will be
referred to appropriate Bank representative for approval.



Data Processing
 
–
Management of all aspects of processing platform(s), including day to day
operation, backups and maintenance, and disaster recovery.

 
–
Includes provision of a 24 X 7 control center/help desk facility to monitor and
manage data processing operations on behalf of Bank.

 
–
Includes availability of the Enterprise Data Warehouse (“EDW”).  The EDW is used
by Alliance Data to compile and store all retail transaction and cardholder
account data.



Applications Development
 
–
Includes management and maintenance of processing applications, including new
feature development, product enhancements and problem resolution.

 
–
Includes provision of development staff with specialized knowledge of Bank
processing applications.



Enhancement Services
 
–
Manages the marketing of services to bank customers through periodic
communications mediums such as billing statements & telephone communications.

 
–
Co-develop with third party vendors targeted marketing campaigns that provide
offers of complimentary products to Bank’s customers.


 
14

--------------------------------------------------------------------------------

 



Direct Marketing
 
–
Partners with Bank and clients to develop and execute marketing programs to
acquire new customers, increase sales from existing customers, or activate
customers who have become inactive.



Sales Support
 
–
Provision of all Sales development and support on behalf of Bank.

 
–
A National Sales team will be deployed to market new client relationships on
behalf of Bank, working in close partnership with Bank executive management.

 
–
Includes development of advertising materials and marketing collateral
materials.



Client Relationship Management
 
–
Provides relationship management staff to support day to day management of
Bank’s client relationships.



Credit Operations Support
 
–
Provides strategic credit operations support for all call center operations and
includes interfaces with third party partners including credit reporting
agencies and collection agencies.



Card Embossing and Issuance
 
–
Includes plastics and end-to-end processing of card embossing requests, either
from initial account set-up or for replacement cards.



Payment Remittance Processing
 
–
Provides secure processing of customer remittances at Alliance Data’s national
remittance center facility.

 
–
Includes exception item processing and deposit of funds into Bank-specified
account(s).



Statement Issuance
 
–
Includes production and mailing of all customer communications from Bank;
including not only periodic statements but also dunning letters, customer
service correspondence, adverse action letters and change of terms notices.




 
15

--------------------------------------------------------------------------------

 

ADMINISTRATIVE
 


Critical:


Local Area Network, PC Support and Telecommunications Support
 
–
Provision of network and telecommunications access to the Alliance Data systems.

 
–
Provision of PC hardware, software and support to ensure continuous functioning.

 
Information Security Support
 
–
Provision of technologies to protect client/customer data from illegal
acquisition.  Specifically, this shall include but not be limited to becoming,
within the Initial Term of this Agreement, what is commonly referred to as PCI
Compliant with regard to the transmission, receipt, storage and use of
non-public personal information.

 
Contingency Planning
 
–
Assist management in planning for a shut down or disruption in business, as
requested by Bank.



Accounting Services
 
–
All services and support deemed reasonable as compared to similar financial
services provided by an internal accounting department, including but not
limited to daily posting of transactions, daily general ledger production,
timely account reconciliation within an acceptable materiality factor as
determined by Bank and timely preparation of monthly financial and quarterly
regulatory reports.



Tax Services
 
–
Providing all services deemed reasonable as compared to similar tax related
services provided by an internal tax department, including but not limited to
computing, paying, and recording all tax obligations of Bank, making appropriate
filings in the appropriate taxing jurisdictions, and advising Bank on how to
lawfully reduce its tax obligations.



Accounts Payable
 
–
Provision of services related to timely payment of invoices.



Legal and Compliance
 
–
Provision of services related to the interpretation and application of federal,
state and local rules, laws and regulations to activities conducted by Bank and
proactive monitoring of proposed rules, laws and regulations, and on-going
implementation.



Audit Services
 
–
Provision of audit services in accordance with Bank’s policies.



Security
 
–
Provision of physical security for the buildings owned or occupied by Bank.



Treasury Services
 
–
Provision of certificate of deposit administration, cash management, funds
transfer, and related investment activities and advice as requested by Bank. ADS
shall retain reputable broker-dealers, and Bank shall have the right to replace
any broker-dealer whose performance does not meet Bank’s satisfaction.


 
16

--------------------------------------------------------------------------------

 



Non-critical:


Human Resources
 
–
Assistance in the recruiting, management of staff and management of benefits
available to Bank associates.



Strategic Planning Support
 
–
Support in setting the direction of the Bank, as requested.



Business Planning Support
 
–
Support in setting the business to be offered by the Bank, as requested.



Facilities Management
 
–
Assist with management of the premises and its contents.



Mail Services
 
–
Access to inter-company mail with all other Alliance Data facilities.



Safety Services
 
–
Access to the Alliance Data policies and procedures regarding safety.



Purchasing
 
–
Assistance in the purchase of miscellaneous office supplies and materials
reasonably necessary to conduct Bank’s business.



Travel Services
 
–
assistance in and provide discounts on airfare, cars and lodging related to
business travel.



Project Management
 
–
General services as requested by Bank.



Public and Media Relations
 
–
Assistance in managing media contacts and disclosures to the public.






 
17

--------------------------------------------------------------------------------

 

APPENDIX B


PERFORMANCE STANDARDS


For all Services, Alliance Data shall meet either: (i) the following service
standards; or (ii) or any other service standards as specifically directed by
Bank and agreed to by Alliance Data for individual client(s).


1.
Alliance Data will process mailed-in applications five days per week.  Alliance
Data will process one hundred percent (100%) of such applications within six (6)
business days of receipt.



2.
Alliance Data will process “instant” and “quick” applications from 9:00 am to
12:30 (Eastern Time) Monday through Saturday and from 10:00 am to 9:30 pm
(Eastern Time) Sunday (“Normal Store Hours”).  Alliance Data will process at
least ninety percent (90%) of such applications within five (5) minutes of
receipt.  Alliance Data will establish “downtime” procedures for application
processing.



3.
Alliance Data will issue new and replacement credit cards within four (4)
business days of embossing tape output; provided that schedules for issuance of
additional cards pursuant to reactivation programs will be established on a
program-by-program basis.



4.
Alliance Data will answer at least eighty percent (80%) of incoming calls within
twenty-five (25) seconds and not permit the abandoned call rate to exceed five
percent (5%) measured on a monthly basis.  Alliance Data will provide
authorization service during Normal Store Hours and customer service from 9:00
am to 9:00 pm (Eastern Time) Monday through Saturday.



5.
Alliance Data will provide electronic authorization services to be available at
least ninety-nine and one-half percent (99.5%) of Normal Store Hours.  Alliance
Data will provide batch authorization means for catalogue sales.  Alliance Data
will establish “downtime” procedures for authorization.



6.
Alliance Data will post valid transactions to the customer’s account within
twenty-four (24) to thirty-six (36) hours of receipt of a transaction file
received on a business day.



7.
Alliance Data will bill and mail account statements within four (4) business
days of the scheduled billing date.



8.
Alliance Data will process at least ninety-six percent (96%) of payments (based
on monthly average) made in accordance with the instructions of Bank and at
locations or addresses specified by Bank  within twenty-four (24) hours of
receipt.  In the event any payment is not processed within twenty-four (24)
hours of receipt, such payment shall be backdated to the date of receipt.



9.
Alliance Data will respond to at least ninety percent (90%) of mailed-in
customer inquiries within eight (8) business days and one hundred percent (100%)
within thirty-one (31) days of receipt.



10.
Within five (5) business days of receipt of any “NG” check notification,
Alliance Data will debit the customer’s account at face value plus any
applicable NG check fee and, if payment was originally accepted by Bank and a
corresponding payment made to Alliance Data, reimburse the Bank the face value
of the check.


 
18

--------------------------------------------------------------------------------

 

11.
The EDW data will be delivered by Alliance Data on a daily basis and made
available based on the EDW end of day marker within forty eight (48)
hours.  Sunday EDW data will be made available no later than the following
Tuesday.



12.
For Local Area Network, PC Support and Telecommunications Support, reports which
track service requests will be provided by Alliance Data to ensure that these
services are provided in accordance with agreed upon targets.



13.
All Administrative Services, as defined above in Appendix A (with the exception
of Local Area Network, PC Support and Telecommunications Support which are to be
provided pursuant to Section 12 above), shall be provided by Alliance Data in
accordance with best industry practices.



14.
Alliance Data will track Alliance Data performance of these standards on a
weekly basis, and will report results to Bank as agreed upon.





Assumptions:


·
All standards are expressed as simple monthly averages for the Alliance Data
service center and are measured on a monthly calendar basis based on Bank
client.



·
Telephone service factors are reported and tracked based on Alliance Data’s
department averages.



·
Response time for credit application inquiries means those applicants which Bank
has approved or declined.  Applicants which Bank is reviewing under special
circumstances, such as a suspected fraudulent application, shall not be included
in the measurement of the standard.






 
19

--------------------------------------------------------------------------------

 



APPENDIX C


PRICING SCHEDULE


Effective as of April 1, 2011


Bank shall pay to Alliance Data the Fee Per Statement listed below.  For
purposes of this Pricing Schedule, “Fee Per Statement” shall mean the
all-inclusive pricing of the Services to be performed by Alliance Data on behalf
of Bank as described in this Agreement and the Appendices.


The Parties will meet annually to review the actual costs associated with the
Services described herein, compared with the budgeted costs used to determine
the Fee Per Statement.  Based on that review, and projections of future costs,
the Parties will determine whether (and if so, how much) to adjust the then
current Fee Per Statement.  Such adjustments shall be documented in a writing
executed by both Parties, which writing need not be in the form of a formal
amendment to this Agreement.




Fee Per Statement:                                        $2.56




The Fee Per Statement shall include any reimbursement amounts Bank owes to
Alliance Data for Alliance Data’s services performed under the Common Paymaster
Agreement entered into between the Parties effective April 1, 2006, as amended.





 
20

--------------------------------------------------------------------------------

 

APPENDIX D
 
PASS THROUGH EXPENSES






 
1.
Outside Legal and Auditor Fees

 
2.
Regulatory Assessments

 
3.
Postage Increases not already accounted for in the Fee Per Statement


 
 
21

--------------------------------------------------------------------------------